Case: 20-50807     Document: 00515948699          Page: 1    Date Filed: 07/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          July 22, 2021
                                   No. 20-50807
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Israel Castillo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:20-CR-46-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam: *
          Israel Castillo pleaded guilty to possession, with intent to distribute,
   50 grams or more of actual methamphetamine, in violation of 21 U.S.C.
   § 841(a)(1) and (b)(1)(A).    He was sentenced to, inter alia, a within-
   Sentencing Guidelines, statutory mandatory minimum sentence of 120-
   months’ imprisonment. Castillo challenges the district court’s denial of a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50807      Document: 00515948699           Page: 2     Date Filed: 07/22/2021




                                     No. 20-50807


   safety-valve adjustment, including its failure to explain its reasons for
   denying it.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          In contending, as he did in district court, that the court erred by not
   applying the safety-valve provisions in 18 U.S.C. § 3553(f), Castillo
   challenges its finding he did not meet the criteria of § 3553(f)(5) by failing to
   truthfully provide to the Government all information and evidence he had
   “concerning the offense or offenses that were part of the same course of
   conduct or of a common scheme or plan”. 18 U.S.C. § 3553(f)(5). The
   record provides a valid basis for the decision not to apply the adjustment. See
   United States v. Miller, 179 F.3d 961, 969 (5th Cir. 1999) (noting defendant’s
   “purported untruthfulness as to his knowledge of [underlying criminal
   conduct] would justify the denial of the safety-valve reduction”).
          Regarding compliance with § 3553(f)(5), Castillo provided the court
   with a statement including his sale of methamphetamine to the
   Government’s confidential source (CS). The statement, however, did not
   include any information regarding his discussions, agreement, or plan to sell
   the CS an additional seven pounds of methamphetamine. The presentence
   investigation report (PSR) was adopted by the district court; and, because it




                                           2
Case: 20-50807       Document: 00515948699           Page: 3     Date Filed: 07/22/2021




                                      No. 20-50807


   contained a sufficient indicia of reliability, the court could use it to determine
   whether Castillo truthfully provided all of the information and evidence
   regarding the “same course of conduct” or “common scheme or plan”
   under § 3553(f)(5). See United States v. Fitzgerald, 89 F.3d 218, 223 (5th Cir.
   1996)     (“A [PSR] generally bears sufficient indicia of reliability to be
   considered as evidence by the sentencing judge in making factual
   determinations required by the sentencing guidelines.”). Castillo has not
   shown the court’s finding was clearly erroneous.
            Castillo’s contesting the court’s failure to make specific findings of
   untruthfulness in its denial of the safety-valve adjustment was not raised in
   district court; therefore, review is only for plain error. E.g., United States v.
   Broussard, 669 F.3d 537, 546 (5th Cir. 2012). Under that standard, Castillo
   must show a forfeited plain error (clear or obvious error, rather than one
   subject to reasonable dispute) that affected his substantial rights. Puckett v.
   United States, 556 U.S. 129, 135 (2009). If he makes that showing, we have
   discretion to correct the reversible plain error, but generally should do so only
   if it “seriously affect[s] the fairness, integrity, or public reputation of judicial
   proceedings”. Id.
            Castillo fails to show reversible plain error. Regardless of whether the
   court articulated sufficient factual findings about his untruthfulness, Castillo
   fails to show the requisite clear or obvious error, for the reasons discussed
   above.
            AFFIRMED.




                                            3